Exhibit 10.1

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”), is entered into as of the  1st day
of July, 2015, between [   ] (the “Executive”) and Gold Resource Corporation,  a
Colorado Corporation (the “Company”).

WHEREAS, the Executive is currently employed by the Company as [   ];  

WHEREAS, Company and the Executive previously entered into an employment
agreement defining the terms and conditions of Executive’s employment with the
Company, dated as of [   ] (“Original Agreement”);

WHEREAS, the Original Agreement provided Executive with certain rights,
responsibilities, and benefits;

WHEREAS, the Company and Executive believe that it is in the best interest of
each to make certain changes to Executive’s terms and conditions of his
employment with the Company; and

WHEREAS, the Company desires to continue to receive the services of Executive,
and Executive desires to provide services to the Company, in accordance with the
terms, conditions and provisions of this Agreement.

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration, the sufficiency of which is acknowledged, the Company
and Executive agree to amend and restate the Original Agreement as follows:

1.Employment; Devotion to Duties. 

(a)General.  The Company will employ Executive as its [   ] reporting to the
[Company’s Chief Executive Officer (“CEO”) and the] Company’s Board of Directors
(the “Board”), and Executive accepts employment to serve in this capacity, all
upon the terms and conditions in this Agreement.  Executive will have those
duties and responsibilities that are consistent with Executive’s position as
[   ],  as determined by the [CEO and the] Board.   The Company reserves the
right, in its sole discretion, to change or modify Executive’s position, title
and duties during the term of this Agreement, subject to Executive’s rights
under Section 7(c).

(b)Devotion to Duties.  During the Term, Executive (i) will devote all of his
business time and efforts to the performance of his duties on the Company’s
behalf, and (ii) will not at any time or place or to any extent whatsoever,
either directly or indirectly, without the express written consent of the
Company, engage in any outside employment, or in any activity competitive with
or adverse to the Company’s business, practice or affairs, whether alone or as
partner, manager, officer, director, employee, shareholder of any corporation or
as a trustee, fiduciary, consultant or other representative.  This is not
intended to prohibit Executive from engaging in nonprofessional activities such
as personal investments or conducting to a

 

 

--------------------------------------------------------------------------------

 

 

reasonable extent private business affairs which may include other boards of
directors’ activity, as long as they do not conflict with the Company and, in
the case of positions on boards of directors or similar bodies, receive the
prior written approval of the [CEO or the] Board.  Participation to a reasonable
extent in civic, social or community activities is encouraged.  Notwithstanding
anything herein to the contrary, any non-Company activities will be conducted in
compliance with the Company’s corporate governance policies and other policies
and procedures as in effect from time to time.

2.Term.

(a)Initial Term.  Executive will continue employment as [    ] of the Company
under the terms of this Agreement starting on July 1, 2015 (the “Commencement
Date”).  Executive will be employed under this Agreement until June 30, 2018
(the “Initial Term”), unless the term is extended under Section 2(b), or
Executive’s employment is terminated earlier pursuant to Section 7.

(b)Renewal Term.  The term of this Agreement and the Executive’s employment
renew automatically for successive one-year periods (each, a “Renewal Term”),
unless at least 90 days before the end of the Initial Term or any Renewal Term,
either party gives notice to the other party that this Employment Agreement will
terminate at the end of the Initial Term or any Renewal Term (the Initial Term,
together with any Renewal Terms, the “Term”).  Notwithstanding the above, the
Executive’s employment is subject to earlier termination under Section 7.  
 Except as otherwise agreed by Executive, if the Company timely elects not to
renew this Agreement at the end of the Initial Term or any Renewal Term, the
Executive’s termination of employment will be characterized as a termination
without Cause under Section 7(b).

3.Location.   The location of Executive’s principal place of employment will be
at the Company’s principal executive offices;  but the Executive understands
that he may be required to travel and perform services outside of this area as
reasonably required to properly perform his duties under this Agreement.

4.Base Salary.  The Company will pay Executive an annual base salary (“Base
Salary”)  in the amount of [   ].  The Base Salary will be paid in accordance
with the Company’s payroll practices in effect from time to time.  Executive’s
Base Salary will be reviewed at least annually in accordance with the Company’s
executive compensation review policies and practices and may be increased in
accordance with such review.

5.Incentive Compensation.

(a)Bonus.  Executive will be entitled from time to time to additional cash
incentive compensation based on criteria established by, and payable in the sole
discretion of, the CEO, the Board or one of its committees.    Unless deferred
pursuant to a plan that complies with Section 409A of the Internal Revenue Code
of 1986, as amended (“Code”), this bonus, if any, will be paid to the Executive
no later than two and one-half months following the end of the relevant fiscal
year in which the services are performed.

(b)Equity Incentive.  Executive will be entitled to receive equity grants under
the Company’s Equity Incentive Plan(s) in accordance with his position with the





2

--------------------------------------------------------------------------------

 



Company, as determined by the Board in its sole and absolute discretion and
subject in all cases to Board approval.

(c)Clawback.  The compensation and benefits provided pursuant to this Agreement
may be subject to the Company’s compensation recoupment policy or policies (and
related Company practices) that may be adopted by the Company and in effect from
time-to-time, including, but not limited to, any policy or policies that may be
adopted in response to applicable law (each, a “Clawback Policy”). By signing
this Agreement Executive agrees to fully cooperate with the Company in assuring
compliance with such policies and the provisions of applicable law, including,
but not limited to, promptly returning any compensation subject to recovery by
the Company pursuant to such Clawback Policies and applicable law.

6.Executive Benefits.

(a)Fringe Benefits; Paid Time Off.  The Company will provide Executive with
those fringe benefits and other executive benefits on the same terms and
conditions as generally available to senior management from time to time (e.g.,
health and other insurance programs, etc.); provided, however, that the Company
reserves the right to amend or terminate any employee or executive benefit plan
or program.    Executive is entitled to paid time off (PTO) during each calendar
year, with the amount and scheduling of the vacation to be determined under the
Company’s  PTO policies as in effect from time to time.     

(b)Reimbursement of Expenses.  Executive is entitled to be reimbursed by the
Company for reasonable business expenses incurred in performing his duties under
the Company’s expense reimbursement policies as in effect from time to time or
as otherwise approved by the CEO or the Board. 

7.Termination of Employment During the Term of the Agreement.   Upon, and as of,
the date of the Executive’s termination of employment with the Company for any
reason, the Executive will be deemed to have resigned from all positions he then
holds as an officer or employee of the Company.  The Executive’s employment  may
be terminated during the Term of this Agreement pursuant to the following terms
and conditions: 

(a)Company Terminates Executive’s Employment for Cause. 

(i)Definition.  For purposes of this Agreement,  Cause means (A) the Executive’s
failure to substantially perform his reasonably assigned duties (other than on
account of Disability); (B) the Executive is convicted of criminal conduct
having the effect of materially adversely affecting the Company, after all
rights of appeal have expired or such appeals have been exhausted; (C) the
Executive engages in the use of alcohol or narcotics to the extent that the
performance of his duties is materially impaired; (D) the Executive materially
breaches the terms of this Agreement; (E) the Executive engages in willful
misconduct that is materially injurious to the Company, other than business
decisions made in good faith; or (F) the Executive commits any act or omission
not described above that constitutes material and willful misfeasance,
malfeasance, or gross negligence in the performance of his duties to the
Company.





3

--------------------------------------------------------------------------------

 



(ii)Effective Date of Termination.  Executive’s employment will terminate
immediately upon written notice by the Company to Executive stating that
Executive’s employment is being terminated for Cause.

(iii)Compensation and Benefits.    If the Company terminates the Executive’s
employment for Cause,  the Company will pay Executive (A) any earned but unpaid
Base Salary through the effective date of termination, and (B) any other payment
or benefit to which he is entitled under the applicable terms of any applicable
plan, program, agreement or arrangement of the Company or its affiliates (the
amounts in (A) and (B) above are referred to elsewhere in this Agreement as
“Accrued Amounts”).

(b)Company Terminates Executive’s Employment without Cause. 

(i)Effective Date of Termination.  Executive’s employment will terminate (A) on
the 30th day after the Company gives written notice to Executive stating that
Executive’s employment is being terminated without Cause or (B) upon expiration
of the Term of this Agreement as set forth in Section 2(b) above.  The Company
may, at its discretion, place Executive on a paid administrative leave during
all or any part of the notice period.  During the administrative leave, the
Company may bar Executive’s access to its offices or facilities or may provide
Executive with access subject to such terms and conditions as the Company
chooses to impose.

(ii)Compensation and Benefits.    If the Company terminates Executive’s
employment without Cause (subject to all of the terms and conditions of this
Agreement, including without limitation Section 7(i) and Section 10)), Company
will pay or provide Executive the sum of:

(1)Accrued Amounts;

(2)18 months of Executive’s then current Base Salary, payable in a lump sum no
later than the 60th day following the termination date (unless otherwise delayed
under Section 7(i) below), provided that the revocation period set forth in the
Release Agreement in Section 7(b)(iii) has expired on or before that date;

(3)to the extent permissible under the terms of the Company’s welfare benefit
plans, the continuation of all Company welfare benefits, including medical,
dental, vision, life and disability benefits pursuant to plans maintained by the
Company under which the Executive and/or the Executive’s family were receiving
benefits and/or coverage, or otherwise reimburse Executive for the cost of
continuation of state health coverage for the Executive and/or the Executive’s
family, for the 18-month period following the date of the Executive’s
termination, and the Executive shall pay any portion of such cost as was
required to be borne by key executives of the Company generally on the date of
termination; provided, however, that, the coverage for any plan subject to COBRA
or state continuation of coverage will discontinue if such coverage terminates
under Section 4980B of the Code; and

(iii)Release Agreement.  The Company will not make any payment to Executive or
furnish any benefit under this Section 7(b) unless Executive signs (and does not
revoke) a legal release (“Release Agreement”), in the form and substance
reasonably requested





4

--------------------------------------------------------------------------------

 



by the Company.  The Release Agreement will require Executive to release the
Company, directors, officers, employees, agents and other affiliates with the
Company from any and all claims, including claims relating to Executive’s
employment with the Company and the termination of Executive’s employment.  The
Release Agreement must be executed and returned to the Company within the 21 or
45 day (as applicable) period described in the Release Agreement and it must not
be revoked by Executive within the seven-day revocation period described in the
Release Agreement.    Notwithstanding anything in this Agreement to the
contrary, (A) the Company will provide the Release Agreement to the Executive in
a timely manner to comply with the provisions under Code Section 409A, and (B)
if the Company concludes, in the exercise of its discretion, that the payments
due pursuant to this Agreement are subject to Section 409A of the Code, and if
the consideration period, plus the revocation period described in the Release
Agreement, spans two calendar years, the payments will be made in the second
calendar year.

(c)Executive Voluntarily Resigns with Good Reason. 

(i)Definition.  For purposes of this Agreement,  Good Reason means assigning the
Executive to any duties that are materially inconsistent with his position as
described in Section 1 or a reduction of Executive’s Base Salary without the
prior written consent of the Executive.  Notwithstanding the above provisions, a
condition is not considered “Good Reason” unless (A) Executive gives the Company
written notice of such condition within 30 days after the condition comes into
existence;  (B) the Company fails to cure the condition within 30 days after
receiving Executive’s written notice; and (C) Executive terminates his  
employment within 60 days after the expiration of the Company’s cure period if
the termination is to be treated as for Good Reason based on the uncured Good
Reason event.

(ii)Effective Date of Termination.  Executive’s employment will terminate no
later than the 60th day after the expiration of the Company’s cure period as
 specified in Section 7(c)(i).

(iii)Compensation and Benefits.    If the Executive voluntarily resigns
his employment for Good Reason,  (subject to all of the terms and conditions of
this Agreement, including without limitation Section 7(i) and Section 10)),
Company will pay or provide Executive the same compensation and benefits as if
the Executive was terminated by the Company without Cause as set forth in
Section 7(b)(ii).

(iv)Release Agreement.  The Company will not make any payment to Executive or
furnish any benefit under this Section 7(c) unless Executive signs (and does not
revoke) a Release Agreement pursuant to the same terms and conditions as set
forth in Section 7(b)(iii).

(d)Executive Voluntarily Resigns without Good Reason. 

(i)Effective Date of Termination.  Executive’s employment will terminate on the
30th day after Executive gives written notice to the Company stating that
Executive is resigning his employment with the Company for any reason other than
Good





5

--------------------------------------------------------------------------------

 



Reason, unless the Company waives in writing all or part of this notice period
(in which case the termination of employment is effective as of the date of the
waiver).

(ii)Compensation and Benefits.    If the Executive voluntarily resigns without
Good Reason,  the Company will pay Executive the Accrued Amounts.

(e)Disability.    

(i)Definition.  For purposes of this Agreement,  Disability or Disabled means
the Executive (A) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (B) is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, is
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering the Company’s employees.

(ii)Effective Date of Termination.  Executive’s employment will terminate on the
first day the Company makes a determination that the Executive is Disabled.

(iii)Compensation and Benefits.  Upon a determination that the Executive is
Disabled, the Company will pay to Executive a lump sum equal to 6 months of
Executive’s then Base Salary, reduced by any disability insurance maintained by
the Company to be received by Executive for 6 months following his termination
of employment, payable within 60 days following the date of Executive’s
termination of employment. 

(f)Death. 

(i)Effective Date of Termination.  Executive’s employment will terminate
immediately upon the Executive’s death.

(ii)Compensation and Benefits.  If the Executive dies during the Term, the
Company will pay Executive’s designated beneficiary, or his estate if there is
no designated beneficiary, the Accrued Amounts.  Any amounts payable under
this Section 7(f)(ii)  are in addition to any payments which the Executive’s
designated beneficiary or estate may be entitled to receive pursuant to any
pension plan, profit sharing plan, employee benefit plan, or life insurance
policy maintained by the Company.

(g)Change in Control.

(i)Definition.  For purposes of this Agreement,  the term Change in Control
means (A) a tender offer made and consummated for the ownership of 50% or more
of the outstanding voting securities of the Company; (B) the sale of 30% or more
of the outstanding voting securities of the Company in a single transaction or a
series of transaction occurring during a period of not more than twelve months;
(C) the Company is merged or consolidated with another corporation and as a
result of such merger or consolidation less than 50% of the outstanding
securities of the surviving or resulting corporation is owned in the aggregate
by the shareholders of the Company that existed immediately prior the merger or
consolidation; or (D)





6

--------------------------------------------------------------------------------

 



the Company sells more than 51% of the fair market value of its assets to
another corporation that is not a wholly owned subsidiary of the Company.

(ii)Compensation and Benefits.    If the Company terminates Executive’s
 employment in connection with or within a period of 12 months following a
Change in Control, the Company will pay to Executive 35 months of Executive’s
then current Base Salary, payable in a lump sum no later than the 60th day
following the termination date (unless otherwise delayed under Section 7(i)
below).

(iii)Change in Control Payment/Section 280G Limitation.

(1)General Rules.    Code Sections 280G and 4999 may place significant tax
burdens on both Executive and the Company if the total payments made to
Executive due to certain change in control events described in Code Section 280G
(the “Total Change in Control Payments”) equal or exceed the 280G Cap (three
times the Executive’s “Base Amount” as defined in Code Section 280G).  If the
Total Change in Control Payments equal or exceed the 280G Cap, Section 4999 of
the Code imposes a 20% excise tax (the “Excise Tax”) on all amounts in excess of
one times Executive’s Base Period Income Amount.  The Excise Tax is imposed on
Executive, rather than the Company, and will be withheld by the Company from any
amounts payable to Executive pursuant to this Agreement.   In determining
whether the Total Change in Control Payments will exceed the 280G Cap and result
in an Excise Tax becoming due, and for purposes of calculating the 280G Cap
itself, the provisions of Code Sections 280G and 4999 and the applicable
regulations will control over the general provisions of this Section 7(g)(iii).

(2)Limitation on Payments.  Subject to the “best net” exception described in
Section 7(g)(iii)(3) below, in order to avoid the imposition of the Excise Tax,
the total payments to which Executive is entitled under this Agreement or
otherwise will be reduced to the extent necessary to avoid exceeding the 280G
Cap minus $1.00.

(3)“Best Net” Exception.  If Executive’s Total Change in Control Payments minus
the Excise Tax payable on all such payments exceeds the 280G Cap minus $1.00,
then the total payments to which Executive is entitled under this Agreement or
otherwise will not be reduced pursuant to Section 7(g)(iii)(2).  If the “best
net” exception applies, Executive shall be responsible for paying any Excise Tax
(and income or other taxes) that may be imposed on Executive pursuant to Code
Section 4999 or otherwise.

(4)Calculating the 280G Cap.  If the Company believes that the provisions of
Section 7(g)(iii)(2) may apply to reduce the total payments to which Executive
is entitled under this Agreement or otherwise, it will notify Executive as soon
as possible.  The Company then will engage a “Consultant” (a law firm, a
certified public accounting firm, and/or a firm of recognized executive
compensation consultants) to make any necessary determinations and to perform
any necessary calculations required in order to implement the rules set forth in
this Section 7(g)(iii).  The Consultant shall provide detailed supporting
calculations to both the Company and Executive and all fees and expenses of the
Consultant shall be borne by the Company.





7

--------------------------------------------------------------------------------

 



If the Consultant determines that the limitations of Section 7(g)(iii)(2) apply,
then the total payments to which Executive is entitled under this Agreement or
otherwise will be reduced to the extent necessary to eliminate the amount in
excess of the 280G Cap.  Such payments will be made at the times specified
herein, in the maximum amount that may be paid without exceeding the 280G Cap. 
The balance, if any, will then be paid, if due, after the opinions called for by
this Section 7(g)(iii)(4) have been received. 

If the amount paid to Executive by the Company is ultimately determined by the
Internal Revenue Service to have exceeded the limitations of Section
7(g)(ii)(2), Executive must repay the excess promptly on demand of the
Company.  If it is ultimately determined by the Consultant or the Internal
Revenue Service that a greater payment should have been made to Executive, the
Company shall pay Executive the amount of the deficiency within 30 days of such
determination. 

As a general rule, the Consultant’s determination shall be binding on Executive
and the Company. Section 280G and the Excise Tax rules of Section 4999, however,
are complex and uncertain and, as a result, the Internal Revenue Service may
disagree with the Consultant’s conclusions. If the Internal Revenue Service
determines that the 280G Cap is actually lower than calculated by the
Consultant, the 280G Cap will be recalculated by the Consultant.  Any payment in
excess of the revised 280G Cap then will be repaid by Executive to the
Company.  If the Internal Revenue Service determines that the actual 280G Cap
exceeds the amount calculated by the Consultant, the Company shall pay Executive
any shortage. 

The Company has the right to challenge any determinations made by the Internal
Revenue Service.  If the Company agrees to indemnify Executive from any taxes,
interest and penalties that may be imposed on Executive in connection with such
challenge, then Executive must cooperate fully with the Company.  the Company
shall bear all costs associated with the challenge of any determination made by
the Internal Revenue Service and the Company shall control all such challenges.

Executive must notify the Company in writing of any claim or determination by
the Internal Revenue Service that, if upheld, would result in the payment of
Excise Taxes.  Such notice shall be given as soon as possible but in no event
later than 15 days following Executive’s receipt of the notice of the Internal
Revenue Service’s position.

(5)Effect of Repeal.  If the provisions of Code Sections 280G and 4999 are
repealed without succession, this Section 7(g)(ii) will not apply.  In addition,
if this provision does not apply to Executive for whatever reason (e.g., because
Executive is not a “disqualified individual” for purposes of Code Section 280G),
this Section will not apply.

(h)Leave of Absence.  At the Company’s sole discretion, Executive may be placed
on a paid administrative leave of absence for a reasonable period of time (not
to exceed 60 days unless otherwise reasonably required to resolve matters under
investigation) should the Board believe it necessary for any reason, including,
but not limited to confirm that reasonable grounds exist for a termination for
Cause, for example, pending the outcome of any internal or other investigation
or any criminal charges.  During this leave, the Company may bar Executive’s
access to the Company’s or any affiliate’s offices or facilities or may provide





8

--------------------------------------------------------------------------------

 



Executive with access subject to terms and conditions as the Company chooses to
impose.  The Company’s decision to place Executive on a paid leave of absence
will not constitute grounds for Executive to terminate his employment for Good
Reason and receive any severance payments or benefits pursuant to Section 7(c).
 

(i)Compliance with Code Section 409A.  Any payment under this Section 7 is
subject to the provisions of this Section 7(i) (except for a payment pursuant to
Disability or death under Section 7(e) or (f)).  If Executive is a “Specified
Employee” of the Company for purposes of Code Section 409A at the time of a
payment event in Sections 7(b) or (c) and if no exception from Code Section 409A
applies in whole or in part, the severance or other payments will be made to
Executive by the Company on the first day of the seventh month following the
date of the Executive’s Separation from Service (the “409A Payment
Date”).  Should this Section 7(i) result in a delay of payments to Executive,
the Company will begin to make the payments as described in this Section 7,
provided that any amounts that would have been payable earlier but for the
application of this Section 7(i),  will be paid in lump-sum on the 409A Payment
Date along with accrued interest at the rate of interest announced by the
Company’s primary bank from time to time as its prime rate from the date that
payments would otherwise have been made under this Agreement.  The balance of
the severance payments will be payable in accordance with regular payroll timing
and the COBRA premiums will be paid monthly.  For purposes of the provision, the
term Specified Employee has the meaning in Code Section 409A(a)(2)(B)(i), or any
successor provision and the issued treasury regulations and rulings.  
 “Separation from Service” or “Termination of Employment”  means, with respect
to any payment that is subject to Code Section 409A, either (a) termination of
Executive’s employment with Company and all affiliates, or (b) a permanent
reduction in the level of bona fide services Executive provides to Company and
all affiliates to an amount that is 20% or less of the average level of bona
fide services Executive provided to Company in the immediately preceding 36
months, with the level of bona fide service calculated in accordance with
Treasury Regulations Section 1.409A-1(h)(1)(ii).  Solely for purposes of
determining whether Executive has a “Separation from Service,” Executive’s
employment relationship is treated as continuing while Executive is on military
leave, sick leave, or other bona fide leave of absence (if the period of such
leave does not exceed six months, or if longer, so long as Executive’s right to
reemployment with Company or an affiliate is provided either by statute or
contract).  If Executive’s period of leave exceeds six months and Executive’s
right to reemployment is not provided either by statute or by contract, the
employment relationship is deemed to terminate on the first day immediately
following the expiration of such six-month period.  Whether a termination of
employment has occurred will be determined based on all of the facts and
circumstances and in accordance with regulations issued by the United States
Treasury Department pursuant to Code Section 409A.  If the payment is not
subject to Code Section 409A, the term termination of employment will be given
its ordinary meaning.

(j)Mitigation/Offset.  The Executive is under no obligation to seek other
Employment or to otherwise mitigate the obligations of the Company under this
Agreement, and the Company may not offset against amounts or benefits due
Executive under this Agreement or otherwise on account of any claim (other than
any preexisting debts then due in accordance with their terms) the Company or
its affiliates may have against him or any remuneration or other benefit earned
or received by Executive after such termination.





9

--------------------------------------------------------------------------------

 



8.Executive’s Post-Termination Obligations. 

(a)Ownership of Work, Materials and Documents.  The Executive will disclose
promptly to the Company any and all inventions, discoveries, and improvements
(whether or not patentable or registrable under copyright or similar statutes),
and all patentable or copyrightable works, initiated, conceived, discovered,
reduced to practice, or made by him, either alone or in conjunction with others,
during the Executive’s employment with the Company and related to the business
or activities of the Company and its affiliates (the “Developments”).  Except to
the extent any rights in any Developments constitute a work made for hire under
the U.S. Copyright Act, which the parties acknowledge are owned by the Company
and/or its applicable affiliate, the Executive assigns all of his right, title
and interest in all Developments (including all intellectual property rights) to
the Company or its nominee without further compensation, including all rights or
benefits, including, without limitation, the right to sue and recover for past
and future infringement.  Whenever requested by the Company, the Executive will
execute any and all applications, assignments or other instruments which the
Company deems necessary to apply for and obtain trademarks, patents or
copyrights of the United States or any foreign country or otherwise protect its
interests.  These obligations continue beyond the end of the Executive’s
employment with the Company with respect to inventions, discoveries,
improvements or copyrightable works initiated, conceived or made by the
Executive while employed by the Company, and are binding upon the Executive’s
employers, assigns, executors, administrators and other legal
representatives.  If the Company is unable for any reason, after reasonable
effort, to obtain the Executive’s signature on any document needed in connection
with the actions described in this Section 8(a), the Executive irrevocably
designates and appoints the Company and its duly authorized officers and agents
as the Executive’s agent and attorney in fact to act for and in the Executive’s
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of this Section 8(a) with the
same legal force and effect as if executed by the Executive.  Immediately upon
the Company’s request at any time during or following the Term, Executive is
required to return to the Company any and all Confidential and Proprietary
Information and any other property of the Company then within Executive’s
possession, custody and/or control. Failure to return this property, whether
during the term of this Agreement or after its termination, is a breach of this
Agreement.

(b)Interests to be Protected.  During the course of Executive’s employment,
Executive will be exposed to a substantial amount of confidential and
proprietary information, including, but not limited to, financial information,
annual reports, audited and unaudited financial reports, operational budgets and
strategies, methods of operation, customer lists, strategic plans, business
plans, marketing plans and strategies, new business strategies, merger and
acquisition strategies, management systems programs, computer systems, personnel
and compensation information and payroll data, and other such reports, documents
or information (collectively the “Confidential and Proprietary
Information”).  Due to Executive’s senior position with the Company and its
affiliates, Executive acknowledges that he regularly receives Confidential and
Proprietary Information with respect to the Company and/or its affiliates; for
the avoidance of doubt, all such information is expressly included in the
defined term “Confidential and Proprietary Information.”  If Executive’s
employment is terminated by either party for any reason, Executive promises that
Executive will not retain, take with Executive or make any copies of such
Confidential and Proprietary Information in any form, format, or manner
whatsoever (including paper, digital or other storage in any form) nor will
Executive





10

--------------------------------------------------------------------------------

 



disclose the same in whole or in part to any person or entity, in any manner
either directly or indirectly.  Excluded from this Agreement is information that
(i) is or becomes publicly known through no violation of this Agreement; (ii) is
lawfully received by the Executive from any third party without restriction on
disclosure or use; (iii) is required to be disclosed by law, or (iv) is
expressly approved in writing by the Company for release or other use by the
Executive.  Executive and the Company also acknowledge that because Executive is
a senior executive he will have access to information (some of which is
Confidential Information and some of which is not), employees and knowledge
about the Company that is extremely valuable to the Company and which it needs
to protect for a period of time after Executive terminates
employment.  Additionally, they agree that the covenants in this Section 8 are
reasonable and necessary to protect the Company’s legitimate business
interests.  Executive and the Company agree that the following restrictive
covenants (which together are referred to as the “Executive’s Post-Termination
Obligations”) are fair and reasonable and are freely, voluntarily and knowingly
entered into.  Further, each party has been given the opportunity to consult
with legal counsel before entering into this Agreement.

(c)Judicial Amendment.  If the scope of any provision of Section 8 of this
Agreement is found by a court to be too broad to permit enforcement to its full
extent, then that provision will be enforced to the maximum extent permitted by
law.  The parties agree that, if legally permissible, the scope of any provision
of this Agreement may be modified by a judge in any proceeding to enforce
Section 8 of this Agreement, so that the provision can be enforced to the
maximum extent permitted by law.  If any provision of this Agreement is found to
be invalid or unenforceable for any reason, the parties agree that it will not
affect the validity and enforceability of the remaining provisions of this
Agreement.

(d)Injunctive Relief, Damages and Forfeiture.  Due to the nature of Executive’s
position with the Company, and with full realization that a violation of
Section 8 may cause immediate and irreparable injury and damage, which is not
readily measurable, and to protect the parties’ interests, the parties
understand and agree that in addition to instituting arbitration proceedings
pursuant to Section 10 to recover damages resulting from a breach of this
Agreement,  either party may also seek injunctive relief to enforce this
Agreement in a court of competent jurisdiction to cease or prevent any actual or
threatened violation of this Agreement.  In any action brought pursuant to
this Section 8(h), the prevailing party will be entitled to an award of
attorney’s fees and costs.

(e)Survival.  The provisions of this Section 8 survive the termination of this
Agreement. 

(f)Cooperation; No Disparagement.  During the Period of Executive’s
Post-Termination Obligations, Executive agrees to provide reasonable assistance
to the Company (including assistance with litigation matters), upon the
Company’s request, concerning the Executive’s previous employment
responsibilities and functions with the Company.  In consideration for such
cooperation, but only if the Executive is not receiving severance pursuant to
Section 7,  Company will compensate Executive for the time Executive spends on
such cooperative efforts (at an hourly rate based on Executive’s Base Salary
during the year preceding the date of termination) and Company will reimburse
Executive for his reasonable out-of-pocket expenses Executive incurs in
connection with such cooperative efforts.    Additionally, at all times





11

--------------------------------------------------------------------------------

 



after the Executive’s employment with the Company has terminated, Company
(defined for this purpose only as any Company press release and the Board, the
CEO and the CEO’s direct reports, and no other employees)  and Executive agree
to refrain from making any disparaging or derogatory remarks, statements and/or
publications regarding the other, its employees or its services. 

9.General Provisions

(a)Severability.  If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under any applicable law, then, if legally
permissible, such provision will be deemed to be modified to the extent
necessary to render it legal, valid and enforceable, and if no modification will
make the provision legal, valid and enforceable, then this Agreement will be
construed as if not containing the provision held to be invalid, and the rights
and obligations of the parties will be construed and enforced accordingly.

(b)Assignment by Company.  Nothing in this Agreement precludes the Company from
consolidating or merging into or with, or transferring all or substantially all
of its assets to, another corporation or entity that assumes this Agreement and
all obligations and undertakings hereunder.  Upon any consolidation, merger or
transfer of assets and assumption, the term “Company” means any other
corporation or entity, as appropriate, and this Agreement will continue in full
force and effect.

(c)Entire Agreement.  This Agreement and any agreements concerning equity
compensation or other benefits, embody the parties’ complete agreement with
respect to the subject matter in this Agreement and supersede any prior written
or contemporaneous oral, understandings or agreements between the parties that
may have related in any way to the subject matter in this Agreement, including
but not limited to any offer letter provided to or signed by Executive.   This
Agreement may be amended only in writing executed by the Company and Executive. 

(d)Governing Law.  Because the Company is a Colorado corporation, and because it
is mutually agreed that it is in the best interests of the Company and all of
its employees that a uniform body of law consistently interpreted be applied to
the employment agreements to which the Company is a party,  this Agreement will
be deemed entered into by the Company and Executive in Colorado.  The law of the
State of Colorado will govern the interpretation and application of all of the
provisions of this Agreement.      

(e)Notice.  Any notice required or permitted under this Agreement must be in
writing and will be deemed to have been given when delivered personally or by
overnight courier service or three days after being sent by mail, postage
prepaid, at the address indicated below or to such changed address as such
person may subsequently give such notice of:





12

--------------------------------------------------------------------------------

 



 

 

 

if to the Company:

Gold Resource Corporation

 

 

 

 

 

 

 

 

Attention:  Chief Executive Officer

 

 

 

 

if to Executive:

[   ]

 

 

[    ]

 

(f)Withholding; Release.  All of Executive’s compensation under this Agreement
will be subject to deduction and withholding authorized or required by
applicable law.  The Company’s obligation to make any post-termination payments
hereunder (other than salary payments and expense reimbursements through a date
of termination), is subject to Company receiving from Executive a mutually
agreeable release, and compliance by Executive with the covenants set forth in
Section  8 above. 

(g)Non-Waiver; Construction; Counterparts.  The failure in any one or more
instances of a party to insist upon performance of any of the terms, covenants
or conditions of this Agreement, to exercise any right or privilege conferred in
this Agreement, or the waiver by that party of any breach of any of the terms,
covenants or conditions of this Agreement,  will not be construed as a
subsequent waiver of any such terms, covenants, conditions, rights or
privileges, but the waiver will continue and remain in full force and effect as
if no such forbearance or waiver had occurred.  No waiver is effective unless it
is in writing and signed by an authorized representative of the waiving party. 
This Agreement will be construed fairly as to both parties and not in favor of,
or against, either party, regardless of which party prepared the Agreement. 
This Agreement may be executed in multiple counterparts, each of which will be
deemed to be an original, and all such counterparts will constitute but one
instrument.

(h)Successors and Assigns.  This Agreement is solely for the benefit of the
parties and their respective successors, assigns, heirs and legatees.  Nothing
in this Agreement will be construed to provide any right to any other entity or
individual.

(i)Indemnification.  The Company agrees to indemnify the Executive to the
fullest extent provided under the Company’s limited liability company agreement
and By-Laws, on the same terms and conditions as indemnification is generally
provided to the Company’s officers and directors, in the event that he was or is
a party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding, by reason of the fact that the Executive
is or was a director, officer, employee or agent of the Company or any of its
affiliates; provided, however, that the Executive is not entitled to
indemnification under this Section 8(i) relating to any claims, actions, suits
or proceedings arising from his breach of this Agreement. 

10.Dispute Resolution.  Any dispute, controversy, or claim, whether contractual
or non-contractual, including without limitation any federal or state statutory
claim, common law or tort claim, or claim for attorneys’ fees, between the
parties arising directly or indirectly out of or connected with this Agreement
and/or the parties’ employment relationship, unless mutually settled by the
parties hereto, must be resolved by binding arbitration conducted pursuant to
the Federal Arbitration Act and in accordance with the Employment Arbitration
Rules of the American Arbitration Association (the “AAA”) in effect at the
time.  The parties agree that





13

--------------------------------------------------------------------------------

 



before proceeding to arbitration, they will mediate their dispute(s) before a
mutually selected mediator.  If the parties are unable to mutually select a
mediator within thirty (30) days (or as otherwise agreed), then either party may
request the AAA’s assistance in appointing a mediator.  Any arbitration will be
conducted by an arbitrator mutually selected by the parties.  If the parties are
unable to mutually select an arbitrator within thirty (30) days (or as otherwise
agreed), then either party may request the AAA’s assistance in selecting an
arbitrator.  All such disputes, controversies or claims will be conducted by a
single arbitrator, unless the parties mutually agree that the arbitration will
be conducted by a panel of three arbitrators.  The arbitration shall be
conducted pursuant to Employment Arbitration Rules of the AAA in effect at the
time, or as otherwise agreed.  The arbitrator(s) may award any relief available
in a court of competent jurisdiction.  The resolution of the dispute by the
arbitrator(s) will be final, binding, nonappealable (except as provided by the
Federal Arbitration Act) and fully enforceable by a court of competent
jurisdiction pursuant to the Federal Arbitration Act.  The arbitration award
will be in writing and will include a statement of the reasons for the
award.  The arbitration will be held at the principal place of employment of the
Executive, or as otherwise agreed to by the parties.  The Company will initially
pay all AAA, mediation, and arbitrator’s fees and costs.  The arbitrator(s) may
award reasonable attorneys’ fees and/or costs to the prevailing party.  The
Company and the Executive agree that each may bring claims against the other in
an individual capacity only, and not as a class representative or class member
in any purported collective, class or representative proceeding.  Further,
unless both the Company and the Executive agree otherwise, the Arbitrator may
not consolidate more than one party’s claims into a single arbitration
proceeding and may not otherwise preside over any form of a collective, class or
representative proceeding.

 





14

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

 

 

GOLD RESOURCE CORPORATION, a Colorado corporation

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

 

 



15

--------------------------------------------------------------------------------